DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Rejection on the merits of this application. Claims 1, 3-9, and 15-22 are rejected and remain pending, as discussed below.

Response to Arguments
Applicant’s amendments to Claims 1, 5-8, and 15 are acknowledged. The Claim Objections are hereby withdrawn.
Applicant's arguments with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. The improvement to automotive navigation assistance is not sufficient, as Applicant must provide enough detail of the improvement to be apparent to a person of ordinary skill in the art. Additionally, the improvement must be reflected in the claims, and the improvement cannot come from the judicial exception alone.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 3-9, and 15-22  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Per Applicant’s Specification in [0033], the term “output means” in Claim 15 will be interpreted to cover only an audio interface or a speaker.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites the steps of “generating original navigation directions…”, “determining an alternative route…”, “providing a voice notification…”, and “refraining from providing the voice notification…”. Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claim 1 recites the steps of generating and determining. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional steps of providing and refraining from providing a voice notification. These steps are considered insignificant extra-solution activity as they are no more than mere necessary data outputting in order to perform the abstract idea. In addition, the inclusion of one or more processors to perform the method steps amounts to no more than generic computer components necessary to perform the abstract idea. Accordingly, the steps of providing and refraining from providing voice notifications and the inclusion of one or more processors do not integrate the judicial exception into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in the claim amount to no more than mere necessary data outputting to perform the exception and mere instructions to apply the exception using generic computer components. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 3-9:
Step 1: Claims 3-9 depend from Claim 1 and include the steps of “displaying an entire route…” (Claim 7), and “displaying a partial area…” (Claim 8). Thus, the claims are to a statutory category.
Step 2A Prong 1: Claims 3-9 depend from Claim 1. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of displaying and displaying. This step is considered insignificant extra-solution activity as it is mere necessary data outputting in order to perform the abstract idea. Accordingly, the steps of displaying and displaying do not integrate the judicial exception into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims 3-9 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent Claims 3-9 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1 and 3-9 are not patent eligible.

Regarding Independent Claim 15:
Step 1: Claim 15 is a product claim that recites a processor configured to “generate original navigation directions…” and “determine an alternative route…”, and output means for “providing a voice notification…” and “refraining from providing the voice notification…” Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claim 1 recites the processor steps of generating and determining. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional steps of providing a voice notification and refraining from providing a voice notification. These steps are considered insignificant extra-solution activity as they are no more than mere necessary data outputting in order to perform the abstract idea. In addition, the inclusion of a processor and output means to perform the method steps amounts to no more than generic computer components necessary to perform the abstract idea. Accordingly, the steps of providing and refraining from providing a voice notification and the inclusion of a processor and output means do not integrate the judicial exception into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in the claim amount to no more than mere necessary data outputting to perform the exception and mere instructions to apply the exception using generic computer components. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 15 is ineligible.
Regarding Dependent Claims 16-22:
Step 1: Claims 16-22 depend from Claim 15 and include the steps of “displaying an entire route…” (Claim 20), and “displaying a partial area…” (Claim 21). Thus, the claims are to a statutory category.
Step 2A Prong 1: Claims 16-22 depend from Claim 15. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of displaying and displaying. This step is considered insignificant extra-solution activity as it is mere necessary data outputting in order to perform the abstract idea. Accordingly, the steps of displaying and displaying do not integrate the judicial exception into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims 16-22 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent Claims 16-22 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 15-22 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9360335 B1, filed 09/20/2013, hereinafter "Powelson", in view of US 20180058877 A1, filed 08/26/2016, hereinafter "Andrew", and US 20090105949 A1, filed 10/23/2007, hereinafter “Bitan” .

Regarding Claim 1, Powelson teaches: 
A method for generating dynamic information about a change to a route plan, (figure 4) comprising: 
generating original navigation directions, by way of one or more processors (figure 1, processors 22, 50, 56, and 62), along an original route between a starting point and a destination (figure 4, step 402, and column 8, lines 49-54, wherein an original route is generated between a starting point and a destination),
determining an alternative route to the destination (figure 4, step 408, and column 9, lines 3-12, wherein a new alternative route is generated), by way of one or more processors (figure 1, processors 22, 50, 56, and 62)
including a location of the deviation between the original route and the alternative route; (figure 4, step 410, wherein a point of divergence/deviation between the alternative route and the original route is also generated with the alternative route)
Powelson remains silent on the following limitations as a whole:
when the location of the deviation is situated at a predefined distance outside an edge of the displayed map section, providing a voice notification that a change has been made to the route plan;
and when the location of the deviation is situated beyond the predefined distance outside the edge of the displayed map section, refraining from providing the voice notification that the change has been made to the route plan in order to reduce driver distraction
However, Powelson does teach providing a voice notification that a change has been made to the route plan based on the location of the deviation depending on the position of the change in relation to an edge of the map section; in order to reduce driver distraction
See at least column 9, lines 13-26, and figure 4, wherein the active navigation instructions are only generated for the alternate route (step 422, which leads into 404, active navigation instructions for the chosen new/alternate route) depending on the position of the point of divergence/deviation (step 410). In column 8, lines 55-60, Powelson discloses that the active navigation instructions are acoustic voice guided instructions. In column 6, lines 27-35, Powelson discloses that refraining from providing the voice notifications will avoid unnecessary interruptions to the user, reducing driver distraction. Powelson remains silent on the concepts of ”a predefined distance” outside an edge of the “displayed” map section.
Bitan teaches:
when the location of the traffic event is situated… outside an edge of the displayed map section, providing a… notification…; (see at least [0036] and figure 3, wherein it is determined whether the location of the traffic event is within a predetermined distance, and [0039]-[0040], where if the location is within a predetermined distance, the user is notified via the display, and see at least [0029], wherein the predetermined distance is determined based on the edges of the traffic map, and see at least [0047]-[0049], wherein the predetermined distance updates if the traffic map is zoomed in or out, therefore, the predetermined distance corresponds to an edge of the displayed map section)
and when the location of the traffic event is situated beyond the… edge of the displayed map section, refraining from providing the… notification… (see at least [0036]-[0037] and figure 3, wherein if the location of the traffic event is situated outside the predetermined distance, which is equivalent to an edge of the displayed map section as discussed above, the notification is not provided to the user and is instead stored)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Powelson with Bitan’s technique of providing notifications based on whether the location of the notification is within an edge of the displayed map section. It would have been obvious to modify because doing so allows for up-to-date navigation that notifies users of traffic events, while reducing notifications for events not relevant to the driver, as recognized by Bitan (see at least [0004]-[0006] and [0016]).
Andrew teaches:
a predefined distance outside an edge of the displayed map section, ([0044], wherein a point is determined to be outside the edge of the displayed map section within a predetermined display limit (predefined distance))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Powelson and Bitan with the use of the displayed portion of a map with a predefined distance outside the edges of the display as the map section of Andrew. It would have been obvious to modify because doing so allows a navigational system to effectively present information about points not visible to drivers on the navigational display, as recognized by Andrew ([0005] and [0007]).

Regarding Claim 3, Powelson, Bitan, and Andrew in combination disclose all of the limitations of Claim 1 as discussed above, and Powelson remains silent on: 
wherein the predefined distance is given as a proportion of the vertical image height or of the horizontal image width of the map section displayed on the display 
Andrew teaches:
wherein the predefined distance is given as a proportion of the vertical image height or of the horizontal image width of the map section displayed on the display ([0048] and figure 4, limits 312 and 314, wherein the limits, or predefined distances, outside the edge of the display is scaled, or proportional, to the zoom level of the on screen map, or the height and width of the map section displayed on the display, and [0045], wherein the distance from a point to the edge of the display is given as a proportion)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Powelson, Bitan, and Andrew by using the technique of the predefined boundary distance being given as a proportion of the vertical image height of display to display a map of Andrew. It would have been obvious to modify because doing so allows a navigational system to effectively present information about points not visible to drivers on the navigational display, as recognized by Andrew ([0005] and [0007])

Regarding Claim 4, Powelson, Bitan, and Andrew in combination disclose all of the limitations of Claim 3 as discussed above, and Powelson additionally teaches:
wherein the proportion is able to be set or selected by a user. (As discussed above in Claim 3, the boundaries past the display edge are scaled to the size of the map displayed on the display. Powelson discloses both using user input to set the zoom levels of the map section displayed on the display (column 4, lines 40-57), and setting the boundaries that the point of deviation falls within from the user’s speed (column 7, lines 41-52))

Regarding Claim 5, Powelson, Bitan, and Andrew in combination disclose all of the limitations of Claim 1 as discussed above, and Powelson additionally teaches:
wherein the voice notification about a change to the route plan is provided when the location of the deviation is expected to be displayed in the map section displayed on the display within a predefined time interval. (column 7, lines 41-65, wherein the dynamic rerouting window is a visual representation of a time interval in which the vehicle will travel (e.g., the window representing where the vehicle will be 120-600 seconds in the future), and the driver is only notified if the location of the deviation is within this window. Therefore, the voice notification is only provided if the point of deviation will be displayed within a predefined time interval.)

Regarding Claim 6, Powelson, Bitan, and Andrew teach all of the limitations of Claim 1 as discussed above, and Powelson additionally teaches:
wherein the voice notification is provided only when an arrival time changes by a predefined time (figure 4, steps 412-414, wherein the information is only generated when the arrival time changes more than a threshold, or a predefined time. As discussed above, the voice notification is only provided after the change information is generated) or a predefined distance due to the change to the route plan. (column 6, lines 36-56, wherein the voice notification is only provided when the distance traveled on the alternative route is significantly less than the original route, or by a predefined distance)

Regarding Claim 15, Powelson teaches: 
A data processing device having: (figure 1)
a processor configured so as to: (figure 1, processors 22, 50, 56, and 62),
generate original navigation directions along an original route for an automotive vehicle between a starting point and a destination (figure 4, step 402, and column 8, lines 49-54, wherein an original route is generated between a starting point and a destination),
determine an alternative route to the destination (figure 4, step 408, and column 9, lines 3-12, wherein a new alternative route is generated), by way of one or more processors (figure 1, processors 22, 50, 56, and 62)
including a location of a deviation between the original route and the alternative route; (figure 4, step 410, wherein a point of divergence/deviation between the alternative route and the original route is also generated with the alternative route)
output means (see at least Claim 19)
Powelson remains silent on the following limitations as a whole:
when the location of the deviation is situated at a predefined distance outside an edge of the displayed map section, providing a voice notification that a change has been made to the route plan;
and when the location of the deviation is situated beyond the predefined distance outside the edge of the displayed map section, refraining from providing the voice notification that the change has been made to the route plan in order to reduce driver distraction
However, Powelson does teach providing a voice notification that a change has been made to the route plan based on the location of the deviation depending on the position of the change in relation to an edge of the map section; in order to reduce driver distraction
See at least column 9, lines 13-26, and figure 4, wherein the active navigation instructions are only generated for the alternate route (step 422, which leads into 404, active navigation instructions for the chosen new/alternate route) depending on the position of the point of divergence/deviation (step 410). In column 8, lines 55-60, Powelson discloses that the active navigation instructions are acoustic voice guided instructions. In column 6, lines 27-35, Powelson discloses that refraining from providing the voice notifications will avoid unnecessary interruptions to the user, reducing driver distraction. Powelson remains silent on the concepts of ”a predefined distance” outside an edge of the “displayed” map section.
Bitan teaches:
when the location of the traffic event is situated… outside an edge of the displayed map section, providing a… notification…; (see at least [0036] and figure 3, wherein it is determined whether the location of the traffic event is within a predetermined distance, and [0039]-[0040], where if the location is within a predetermined distance, the user is notified via the display, and see at least [0029], wherein the predetermined distance is determined based on the edges of the traffic map, and see at least [0047]-[0049], wherein the predetermined distance updates if the traffic map is zoomed in or out, therefore, the predetermined distance corresponds to an edge of the displayed map section)
and when the location of the traffic event is situated beyond the… edge of the displayed map section, refraining from providing the… notification… (see at least [0036]-[0037] and figure 3, wherein if the location of the traffic event is situated outside the predetermined distance, which is equivalent to an edge of the displayed map section as discussed above, the notification is not provided to the user and is instead stored)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Powelson with Bitan’s technique of providing notifications based on whether the location of the notification is within an edge of the displayed map section. It would have been obvious to modify because doing so allows for up-to-date navigation that notifies users of traffic events, while reducing notifications for events not relevant to the driver, as recognized by Bitan (see at least [0004]-[0006] and [0016]).
Andrew teaches:
a predefined distance outside an edge of the displayed map section, ([0044], wherein a point is determined to be outside the edge of the displayed map section within a predetermined display limit (predefined distance))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device of Powelson and Bitan with the use of the displayed portion of a map with a predefined distance outside the edges of the display as the map section of Andrew. It would have been obvious to modify because doing so allows a navigational system to effectively present information about points not visible to drivers on the navigational display, as recognized by Andrew ([0005] and [0007]).

Regarding Claim 16, Powelson, Bitan, and Andrew in combination disclose all of the limitations of Claim 15 as discussed above, and Powelson remains silent on: 
wherein the predefined distance is given as a proportion of the vertical image height or of the horizontal image width of the map section displayed on the display 
Andrew teaches:
wherein the predefined distance is given as a proportion of the vertical image height or of the horizontal image width of the map section displayed on the display ([0048] and figure 4, limits 312 and 314, wherein the limits, or predefined distances, outside the edge of the display is scaled, or proportional, to the zoom level of the on screen map, or the height and width of the map section displayed on the display, and [0045], wherein the distance from a point to the edge of the display is given as a proportion)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device of Powelson, Bitan, and Andrew by using the technique of the predefined boundary distance being given as a proportion of the vertical image height of display to display a map of Andrew. It would have been obvious to modify because doing so allows a navigational system to effectively present information about points not visible to drivers on the navigational display, as recognized by Andrew ([0005] and [0007])

Regarding Claim 17, Powelson, Bitan, and Andrew in combination disclose all of the limitations of Claim 16 as discussed above, and Powelson additionally teaches:
wherein the proportion is able to be set or selected by a user. (As discussed above in Claim 3, the boundaries past the display edge are scaled to the size of the map displayed on the display. Powelson discloses both using user input to set the zoom levels of the map section displayed on the display (column 4, lines 40-57), and setting the boundaries that the point of deviation falls within from the user’s speed (column 7, lines 41-52))

Regarding Claim 18, Powelson, Bitan, and Andrew in combination disclose all of the limitations of Claim 15 as discussed above, and Powelson additionally teaches:
wherein the voice notification about a change to the route plan is provided when the location of the deviation is expected to be displayed in the map section displayed on the display within a predefined time interval. (column 7, lines 41-65, wherein the dynamic rerouting window is a visual representation of a time interval in which the vehicle will travel (e.g., the window representing where the vehicle will be 120-600 seconds in the future), and the driver is only notified if the location of the deviation is within this window. Therefore, the voice notification is only provided if the point of deviation will be displayed within a predefined time interval.)

Regarding Claim 19, Powelson, Bitan, and Andrew teach all of the limitations of Claim 15 as discussed above, and Powelson additionally teaches:
wherein the voice notification is provided only when an arrival time changes by a predefined time (figure 4, steps 412-414, wherein the information is only generated when the arrival time changes more than a threshold, or a predefined time. As discussed above, the voice notification is only provided after the change information is generated) or a predefined distance due to the change to the route plan. (column 6, lines 36-56, wherein the voice notification is only provided when the distance traveled on the alternative route is significantly less than the original route, or by a predefined distance)

Claims 7-9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Powelson, Bitan, and Andrew in combination as applied to claims above, and further in view of US 20130103313 A1, filed 06/01/2012, hereinafter "Moore".

Regarding Claim 7, Powelson, Bitan, and Andrew teach all of the limitations of Claim 1 as discussed above, and Powelson additionally teaches:
at least temporarily displaying a route (column 6, lines 7-9, wherein both the alternative and original routes are displayed for comparison)
wherein the alternative route is displayed in highlighted form. (column 6, lines 9-11, wherein the alternative route is highlighted in a different color)
Powelson does not teach:
at least temporarily displaying an entire route between the starting point and the destination on the display,
Moore teaches:
at least temporarily displaying an entire route between the starting point and the destination on the display, ([0030] and figure 1, from starting point 107 to destination point 109)
wherein the alternative route is displayed in highlighted form ([0031], wherein the alternative routes are highlighted in a different color)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Powelson, Bitan, and Andrew in comparison with the display of the entire original and alternative routes from start to finish of Moore. It would have been obvious to modify because doing so provides an intuitive way for users to compare and select alternative routes while navigating, as recognized by Moore ([0002] and [0004]).

Regarding Claim 8, Powelson, Bitan, and Andrew in combination disclose all of the limitations of Claim 1 as discussed above, and Powelson remains silent on:
at least temporarily displaying a partial area of an entire route between the starting point and the destination on the display,
wherein the partial area of the entire route comprises the alternative route.
Moore teaches:
at least temporarily displaying a partial area of an entire route between the starting point and the destination on the display, ([0040] and figure 2, wherein the map is zoomed in and displays only a partial area of the entire route)
wherein the partial area of the entire route comprises the alternative route. ([0040] and figure 2, wherein the partial display is focused on the alternative route, Route 3)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Powelson, Bitan, and Andrew in comparison with the partial display of the entire route, comprising the alternative route, of Moore. It would have been obvious to modify because doing so provides an intuitive way for users to compare and select alternative routes while navigating, as recognized by Moore ([0002] and [0004]).

Regarding Claim 9, Powelson, Bitan, Andrew, and Moore in combination teach all of the limitations of Claim 8 as discussed above, and Powelson additionally teaches:
wherein the alternative route is displayed in a different color from the original route, or in flashing form. (column 6, lines 9-11, wherein the alternative route is highlighted in a different color)
Regarding Claim 20, Powelson, Bitan, and Andrew teach all of the limitations of Claim 15 as discussed above, and Powelson additionally teaches:
at least temporarily displaying a route (column 6, lines 7-9, wherein both the alternative and original routes are displayed for comparison)
wherein the alternative route is displayed in highlighted form. (column 6, lines 9-11, wherein the alternative route is highlighted in a different color)
Powelson does not teach:
at least temporarily displaying an entire route between the starting point and the destination on the display,
Moore teaches:
at least temporarily displaying an entire route between the starting point and the destination on the display, ([0030] and figure 1, from starting point 107 to destination point 109)
wherein the alternative route is displayed in highlighted form ([0031], wherein the alternative routes are highlighted in a different color)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Powelson, Bitan, and Andrew in comparison with the display of the entire original and alternative routes from start to finish of Moore. It would have been obvious to modify because doing so provides an intuitive way for users to compare and select alternative routes while navigating, as recognized by Moore ([0002] and [0004]).

Regarding Claim 21, Powelson, Bitan, and Andrew in combination disclose all of the limitations of Claim 15 as discussed above, and Powelson remains silent on:
at least temporarily displaying a partial area of an entire route between the starting point and the destination on the display,
wherein the partial area of the entire route comprises the alternative route.
Moore teaches:
at least temporarily displaying a partial area of an entire route between the starting point and the destination on the display, ([0040] and figure 2, wherein the map is zoomed in and displays only a partial area of the entire route)
wherein the partial area of the entire route comprises the alternative route. ([0040] and figure 2, wherein the partial display is focused on the alternative route, Route 3)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Powelson, Bitan, and Andrew in comparison with the partial display of the entire route, comprising the alternative route, of Moore. It would have been obvious to modify because doing so provides an intuitive way for users to compare and select alternative routes while navigating, as recognized by Moore ([0002] and [0004]).

Regarding Claim 22, Powelson, Bitan, Andrew, and Moore in combination teach all of the limitations of Claim 21 as discussed above, and Powelson additionally teaches:
wherein the alternative route is displayed in a different color from the original route, or in flashing form. (column 6, lines 9-11, wherein the alternative route is highlighted in a different color)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667